United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-1032
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Robert Camille,                          * Western District of Missouri.
                                         *
             Appellant.                  *      [UNPUBLISHED]
                                    ___________

                            Submitted: May 30, 2001
                                Filed: June 4, 2001
                                    ___________

Before HANSEN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       The district court1 committed Robert Camille to the Attorney General’s custody,
pursuant to 18 U.S.C. § 4245, finding that he was suffering from a mental disease or
defect for which he required care and treatment in a suitable facility. Camille appeals.

      We are satisfied that the district court’s findings are not clearly erroneous, see
United States v. S.A., 129 F.3d 995, 1000 (8th Cir. 1997) (standard of review), cert.

      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri, adopting the report and recommendations of the Honorable James
C. England, United States Magistrate Judge for the Western District of Missouri.
denied, 118 S. Ct. 1200 (1998), as they are supported by the opinion of both the
government’s medical expert and Camille’s medical expert, see United States v. Lewis,
929 F.2d 440, 442 (8th Cir. 1991) (per curiam); United States v. Steil, 916 F.2d 485,
488 (8th Cir. 1990).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-